Title: From Benjamin Franklin to Henry Laurens, 31 March 1784
From: Franklin, Benjamin
To: Laurens, Henry



Dear Sir,
Passy, March 31. 1784

The Ratification of the Definitive Treaty is arrived, and we have written to Mr Hartley that we are ready to exchange with him whenever it is convenient to him. Enclos’d you have Copies of the Recommendatory Resolution, Proclamation, & President’s Letter. We imagine Mr Hartley has an Inclination to come hither on the Occasion. Perhaps we are mistaken, and that he would as willingly make the Exchange there. In that Case, as a Duplicate is sent via London, by Major Franks, who probably is arriv’d by this time, and may have delivered it to you, it will be very agreable to us, if you, who are equally impowered, should finish the Business. With great and sincere Esteem, I am, dear Sir, Your most obedient & most humble Servant

B. Franklin
His Excelly. Henry Laurens Esqr

 
Endorsed: Doctr Franklin 31st. March 1784 Recd & Answd. 7th. April
